i          i      i                                                                i       i      i




                                 MEMORANDUM OPINION

                                        No. 04-09-00672-CR

                                       Thomas L. CASTANO,
                                            Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 4, Bexar County, Texas
                                      Trial Court No. 300086
                         Honorable Sarah Garrahan-Moulder, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 16, 2009

DISMISSED FOR LACK OF JURISDICTION

           Appellant was sentenced on September 4, 2009. No timely motion for new trial having been

filed, appellant’s notice of appeal was due to be filed no later than October 5, 2009. See TEX . R.

APP . P. 26.2. The notice of appeal was not filed until October 14, 2009, and no motion for extension

of time was filed. See TEX . R. APP . P. 26.3.
                                                                                     04-09-00672-CR

       This court ordered appellant to show cause why this appeal should not be dismissed for

lack of jurisdiction. Appellant responded by filing a motion to dismiss this appeal; however, this

court lacks jurisdiction over an appeal of a criminal conviction in the absence of a timely, written

notice of appeal. See Olivo v. State, 918 S.W.3d 519, 522 (Tex. Crim. App. 1996). Accordingly,

the appeal is dismissed for lack of jurisdiction.

                                                          PER CURIAM

DO NOT PUBLISH




                                                    -2-